Case 3:20-cv-02265-MAS-LHG Document 4 Filed 10/23/20 Page 1 of 2 PageID: 32




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


LABORERS’ LOCAL UNION NOS. 472 &
172 AND LABORERS’ LOCAL UNION
NOS. 472 & 172 WELFARE AND PENSION
FUNDS AND SAFETY, EDUCATION AND
TRAINING FUNDS, et al.,                                Civil Action No. 20-2265 (MAS) (LHG)
                          Petitioners,

                          v.                                 MEMORANDUM ORDER

TRADEWINDS CONSTRUCTION INC.
A/K/A LUCAS CONSTRUCTION GROUP,
INC.,

                          Respondent.


         This matter comes before the Court upon Petitioners Laborers’ Local Union Nos. 472 &

172 and Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds and Safety, Education

and Training Funds, and Zazzali, Fagella, Nowak, Kleinbaum & Friedman, P.C.’s (“Petitioners”)

Petition to Confirm Arbitration Award (“Petition”) (ECF No. 1) and Motion to Confirm

Arbitration Award (“Motion”) (ECF No. 2). Respondent Tradewinds Construction Inc. a/k/a Lucas

Construction Group, Inc. (“Respondent”) did not respond.

         The Court finds that the submissions in support of the Petition and Motion contain

discrepancies with respect to the address of Respondent. The underlying January 30, 2020

Arbitration Award and Order provides that Respondent “failed to appear after due notice[.]”

(Arbitration Award & Order, ECF No. 1 at *16.) 1 The Arbitration Award and Order does not,

however, include any specific service information, including Respondent’s address.



1
    The Court references the ECF page number located at the top of the document.


                                                1
Case 3:20-cv-02265-MAS-LHG Document 4 Filed 10/23/20 Page 2 of 2 PageID: 33




          The signature page to the collective bargaining agreement provides that Respondent is

located at 1 Hance Avenue, Tinton Falls, NJ 07724. (ECF No. 1 at *20.) The Certificate of Service

filed in support of the Petition and Motion, however, states that Petitioners served the Petition and

Motion upon Respondent at 2 Hance Avenue, Tinton Falls, NJ 07724, via certified and first-class

mail. (ECF No. 2-1.) Petitioners’ Motion does not account for the discrepancy between the

addresses. Moreover, Petitioners did not include a legal brief in support of their Motion. Instead,

Petitioners stated that “[a] brief is unnecessary in light of the simple facts of this case and the clear

authority of this Court to confirm arbitration awards.” (Pet. ¶ 6.)

          Based on the foregoing, the Court finds good cause to deny Petitioners’ Motion, without

prejudice, pending submission of proof of service of the Petition and Motion upon Respondent.

Accordingly,

                          __ day of October 2020, ORDERED that:
          IT IS on this ____

          1.            oners’ Motion to Confirm Arbitration Award (ECF No. 2) is DENIED
                  Petitioners’

                       ut prejudice.
                  without

          2.          ovember 23, 2020, Petitioners shall file a Certification that accounts for the
                  By November

                        pancies between Respondent’s addresses. In addition, Petitioners
                  discrepancies                                              Petitio     shall attach

                  proof of service of the Petition and Motion upon Respondent. 2

          3.      Petitioners
                        oners shall serve a copy of this Order uupon Respondent by November
                                                                                   No       2, 2020

                  and shall
                       hall e-file proof of service.




                                                                 MICHAEL AA. SHI
                                                                              HIPP
                                                                              H  PP
                                                                 UNITED STATES DISTRICT JUDGE


2
    Petitioners should attach a copy of the returned certified receipt card to their Certification.


                                                       2
